              Case 2:20-cr-00032-WBS Document 40 Filed 11/10/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 2:20-CR-32-WBS
11
                                  Plaintiff,               FINDINGS AND ORDER RE: EXCLUSION OF
12                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT
                            v.
13
     DONALD CONFERLETE CARNEY, AND
14   JONTE DEON SCOTT,
15                                Defendants.
16

17

18                                             FINDINGS AND ORDER

19          On November 9, 2020, all parties appeared before the Court for a Status Conference. The Court

20 set the case for trial on January 19, 2021 with an intervening Status Conference on December 14, 2020.
21 ECF No. 38. The Court heard and considered the government’s Oral Motion to Exclude Time Periods

22 under the Speedy Trial Act. The government moved to Exclude Time under the Speedy Trial Act to

23 allow for effective preparation of counsel, taking into account the exercise of due diligence. In

24 particular, it its oral motion, the government cited:

25              •   Recently-acquired discovery by the government, which is being prepared to be provided

26                  to defense counsel,

27              •   Discovery that is ready to be provided to defense counsel,

28              •   Discovery requests defense counsel have made, which the government has attempted to


      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                           1
30    ACT
              Case 2:20-cr-00032-WBS Document 40 Filed 11/10/20 Page 2 of 2


 1                   understand and clarify,

 2               •   The need for defense counsel to have time to acquire this discovery, review it, discuss it

 3                   with their clients, prepare pretrial motions, and otherwise prepare for trial, and

 4               •   The ongoing COVID-19 Pandemic, the General Orders of this court related to the

 5                   operation of the courts during the COVID-19 Pandemic, and the attendant issues and

 6                   delays in preparing this case for trial.

 7          Having heard and considered that evidence, the Court hereby finds that the reasons laid out in the

 8 government’s Oral Motion, plus the outbreak of the novel coronavirus known as COVID-19 (and related

 9 General Orders of this Court and guidance from the Centers for Disease Control and Prevention and
10 state and local health officials), collectively demonstrate facts that provide good cause for a finding of

11 excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

12          The Court further finds that: (i) the ends of justice served by the continuance outweigh the best

13 interest of the public and defendant in a speedy trial; and (ii) failure to grant the continuance would

14 result in a miscarriage of justice.

15          Time is hereby excluded under the Speedy Trial Act between November 9, 2020 and December

16 14, 2020, inclusive.

17
     Dated: November 9, 2020
18

19

20
21

22

23

24

25

26
27

28

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                            2
30    ACT
